Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Maebius on Feb. 18, 2021.
The application has been amended as follows: 

4.    (Currently Amended) The method of claim 2, wherein the whole blood sample comprises one or more non-cellular factors, wherein the one or more non-cellular factors of the whole blood populate the scaffold, and wherein the non-cellular factors promote cellularization of the acellular tubular scaffold and host compatibility of the vessel upon grafting.
7.    (Currently Amended) The method of claim 6, wherein the anticoagulant agent comprises a heparin or a dextran.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  no reference teaches or suggests the claimed method of preparing a personalized blood vessel which includes contacting an acellular, tubular scaffold with a suspension including a diluted, whole blood sample, where the blood is from a person in need of the personalized blood vessel.  The see Strehl Declaration dated July 13, 2020, pages 2-3).  Furthermore, Rambol et al. (EBioMedicine, 2018) teaches that applicants recognition of the problem and their solution (that acceptable recellularization is not achieved until day 3 of contact with blood) was neither known nor was this “simple” solution recognized, as Rambol et al. repeat the experiment of Olausson and demonstrate that adequate recellularization is not achieved, concluding that “for the establishment of an adequate autologous endothelial lining, methods other than exposure to autologous whole blood need to be developed.”  (Abstract, Introduction, Methods).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/Primary Examiner, Art Unit 1632